DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on February 24, 2021 has been entered. Claims 13-17, 19-20 and 22-23 have been amended. Claims 1-12 were previously canceled. No claims have been added. Claims 13-24 are still pending in this application, with claims 13, 16, 19 and 22 being independent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinan (U.S. PGPub 2017/0006641), hereinafter referred to as Dinan.
Regarding claim 13, Dinan discloses a terminal apparatus comprising: 
transmission circuitry (communication interface; See Fig. 4, #407) configured to transmit a random access preamble to a base station apparatus (the wireless device may instruct, a physical layer by a MAC layer, to transmit the preamble on the cell; See [0220]);
reception circuitry (communication interface; See Fig. 4, #407) configured to monitor a random access response corresponding to the random access preamble (a determination may be made as to whether a corresponding Random Access Response (RAR) is received in response to a preamble transmission; See [0220]); and 
higher layer operation circuitry (MAC entities; See Fig. 7, [0117] and [0190]) configured to increment a first counter (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]) in a case that the random access response is not received The preamble transmission opportunity counter may incremented when/if the UE MAC entity attempts a preamble transmission by instructing a UE physical layer to transmit the preamble in a random access channel opportunity. A UE may unsuccessfully complete the RA process when the RA preamble transmission opportunity counter expires (e.g. reaches a certain value) and no random access response is received within a random access response window; See [0190]-[0192]) and increment a second counter (The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble; See [0180]) which is different with the first counter (The MAC entity may increment preamble transmission counter by 1; See [0180] And [0192]), the first counter being for a retransmission of the random access preamble (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]), and the second counter being for calculating a power of the random access preamble (The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble, wherein this counter is used in the calculation of the preamble received target power; See [0180]), wherein 
the higher layer operation circuitry is configured to 
If preamble transmission opportunity counter increases a maximum number of preamble transmissions (e.g. equal to maximum PTOC+1), the UE may consider the Random Access procedure unsuccessfully completed. If preamble transmission counter is smaller than maximum number of preamble transmissions and preamble transmission opportunity counter is smaller than maximum number of preamble transmissions then the UE may proceed to the selection of a random access resource and random access preamble transmission; See [0194]), and 
set a target reception power PTARGET for the random access preamble the target reception power PTARGET including a power of preamble, a power based on a second value of the second counter and a power offset based on preamble format, the power based on the second value of the second counter is indicated by (the second value of the second counter - 1) * power ramping step, the power of preamble, the power offset based on preamble format and the power ramping step being based on a higher layer signaling (The MAC entity may set PREAMBLE_RECEIVED_TARGET_POWER to preambleInitialReceivedTargetPower+DELTA_PREAMBLE+(PREAMBLE_TRANSMISSION_COUNTER-1)*powerRampingStep, wherein the MAC entity setting the value is interpreted as the higher layer signaling; See [0207]).  

Regarding claim 16, Dinan discloses a communication method used for a terminal apparatus, the communication method comprising: 
transmitting a random access preamble to a base station apparatus (the wireless device may instruct, a physical layer by a MAC layer, to transmit the preamble on the cell; See [0220]);
monitoring a random access response corresponding to the random access preamble (a determination may be made as to whether a corresponding Random Access Response (RAR) is received in response to a preamble transmission; See [0220]); 
incrementing  a first counter (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]) in a case that the random access response is not received within a duration of a random access response window (The preamble transmission opportunity counter may incremented when/if the UE MAC entity attempts a preamble transmission by instructing a UE physical layer to transmit the preamble in a random access channel opportunity. A UE may unsuccessfully complete the RA process when the RA preamble transmission opportunity counter expires (e.g. reaches a certain value) and no random access response is received within a random access response window; See [0190]-[0192]) and 
The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble; See [0180]) which is different with the first counter (The MAC entity may increment preamble transmission counter by 1; See [0180] And [0192]), the first counter being for a retransmission of the random access preamble (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]), and the second counter being for calculating a power of the random access preamble (The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble, wherein this counter is used in the calculation of the preamble received target power; See [0180]); 
determining whether or not a first value of the first counter exceeds a maximum number of transmission of the random access preamble (If preamble transmission opportunity counter increases a maximum number of preamble transmissions (e.g. equal to maximum PTOC+1), the UE may consider the Random Access procedure unsuccessfully completed. If preamble transmission counter is smaller than maximum number of preamble transmissions and preamble transmission opportunity counter is smaller than maximum number of preamble transmissions then the UE may proceed to the selection of a random access resource and random access preamble transmission; See [0194]); and 
TARGET for the random access preamble the target reception power PTARGET including a power of preamble, a power based on a second value of the second counter and a power offset based on preamble format, the power based on the second value of the second counter is indicated by (the second value of the second counter - 1) * power ramping step, the power of preamble, the power offset based on preamble format and the power ramping step being based on a higher layer signaling (The MAC entity may set PREAMBLE_RECEIVED_TARGET_POWER to preambleInitialReceivedTargetPower+DELTA_PREAMBLE+(PREAMBLE_TRANSMISSION_COUNTER-1)*powerRampingStep; See [0207]).  

Regarding claim 19, Dinan disclose a base station apparatus comprising: 
reception circuitry (communication interface; See Fig. 4, #402) configured to receive a random access preamble from a terminal apparatus (the wireless device may instruct, a physical layer by a MAC layer, to transmit the preamble on the cell; See [0220]); and 
transmission circuitry (communication interface; See Fig. 4, #402) configured to transmit a random access response corresponding to the random access preamble (An eNB may transmit an RAR; See [0247]), wherein: 
a first counter (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]) is incremented in a case that the random access response is not received within a duration of a The preamble transmission opportunity counter may incremented when/if the UE MAC entity attempts a preamble transmission by instructing a UE physical layer to transmit the preamble in a random access channel opportunity. A UE may unsuccessfully complete the RA process when the RA preamble transmission opportunity counter expires (e.g. reaches a certain value) and no random access response is received within a random access response window; See [0190]-[0192]); 
a second counter which is different with the first counter is incremented (The MAC entity may increment preamble transmission counter by 1; See [0180] And [0192]);
the first counter is for a retransmission of the random access preamble (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]), and the second counter is for calculating a power of the random access preamble (The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble, wherein this counter is used in the calculation of the preamble received target power; See [0180]);
a first value of the first counter is used to determine whether or not a maximum number of transmission of the random access preamble is exceeded (If preamble transmission opportunity counter increases a maximum number of preamble transmissions (e.g. equal to maximum PTOC+1), the UE may consider the Random Access procedure unsuccessfully completed. If preamble transmission counter is smaller than maximum number of preamble transmissions and preamble transmission opportunity counter is smaller than maximum number of preamble transmissions then the UE may proceed to the selection of a random access resource and random access preamble transmission; See [0194]); andPage 4 of 8Attorney Docket No.: US76426 
a second value of the second counter is used to set a target reception power PTARGET for the random access preamble the target reception power PTARGET including a power of preamble, a power based on a second value of the second counter and a power offset based on preamble format, the power based on the second value of the second counter is indicated by (the second value of the second counter - 1) * power ramping step, the power of preamble, the power offset based on preamble format and the power ramping step being based on a higher layer signaling (The MAC entity may set PREAMBLE_RECEIVED_TARGET_POWER to preambleInitialReceivedTargetPower+DELTA_PREAMBLE+(PREAMBLE_TRANSMISSION_COUNTER-1)*powerRampingStep; See [0207]).  

Regarding claim 22, Dinan discloses a communication method used for a base station apparatus, the communication method comprising: 
the wireless device may instruct, a physical layer by a MAC layer, to transmit the preamble on the cell; See [0220]); and 
transmitting a random access response corresponding to the random access preamble (An eNB may transmit an RAR; See [0247]), wherein: 
a first counter (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]) is incremented in a case that the random access response is not received within a duration of a random access response window (The preamble transmission opportunity counter may incremented when/if the UE MAC entity attempts a preamble transmission by instructing a UE physical layer to transmit the preamble in a random access channel opportunity. A UE may unsuccessfully complete the RA process when the RA preamble transmission opportunity counter expires (e.g. reaches a certain value) and no random access response is received within a random access response window; See [0190]-[0192]) ;
a second counter (The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble; See [0180]) which is different with the first counter is incremented (The MAC entity may increment preamble transmission counter by 1; See [0180] and [0192]);
the first counter is for a retransmission of the random access preamble (The preamble transmission opportunity may be a second counter configured to limit a time duration that the preamble is used for the RA procedure on an LAA cell; See [0180]), and the second counter is for calculating a power of the random access preamble (The preamble transmission counter may be a first counter configured to count a number of physical layer transmissions of the preamble, wherein this counter is used in the calculation of the preamble received target power; See [0180]);
a first value of the first counter is used to determine whether or not a maximum number of transmission of the random access preamble is exceeded (If preamble transmission opportunity counter increases a maximum number of preamble transmissions (e.g. equal to maximum PTOC+1), the UE may consider the Random Access procedure unsuccessfully completed. If preamble transmission counter is smaller than maximum number of preamble transmissions and preamble transmission opportunity counter is smaller than maximum number of preamble transmissions then the UE may proceed to the selection of a random access resource and random access preamble transmission; See [0194]); and 
a second value of the second counter is used to set a target reception power PTARGET for the random access preamble, the target reception power PTARGET including a power of preamble, a power based on a second value of the second counter and a power offset based on preamble format, the power based on the second value of the second counter is indicated by (the second value of the second counter - 1) * power ramping step, the power of preamble, the power offset based The MAC entity may set PREAMBLE_RECEIVED_TARGET_POWER to preambleInitialReceivedTargetPower+DELTA_PREAMBLE+(PREAMBLE_TRANSMISSION_COUNTER-1)*powerRampingStep; See [0207]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan as applied to claims 13, 16, 19 and 22 above, and further in view of Ingale et al. (U.S. PGPub 2018/0359790), hereinafter referred to as Ingale.
Regarding claim 14, Dinan fails to teach the terminal apparatus according to claim 13, wherein the higher layer operation circuitry is configured to increment the second counter in a case that the random access response is not received within a 
Ingale teaches incrementing the second counter (preamble transmission counter) in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble (If there is no random access response received, UE checks if it can still detect the synchronization signal and/or BRS on the coverage beams and if UE cannot see any synchronization signal and/or BRS on coverage beam then it considers coverage beams lost and start beam recovery timer. If UE is able to see DL beam and if the earlier determined best DL beam index is not changed, then UE increments the preamble transmission counter such that the preamble transmission power is ramped up by s step size compared to initial transmission power; See [0069]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Dinan to include incrementing the second counter in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble taught by Ingale in order to optimally manage communications.
		
	
Regarding claim 15, Dinan fails to teach the terminal apparatus according to claim 13, wherein the higher layer operation circuitry comprises a first circuitry 
Ingale teaches wherein the higher layer operation circuitry comprises first circuitry configured to perform retransmission of the random access preamble with changing an uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]), and second circuitry configured to perform retransmission of the random access preamble without changing the uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Dinan to include wherein the higher layer operation circuitry comprises first circuitry configured to perform retransmission of the random access preamble with changing an uplink transmission beam, and second circuitry configured to perform retransmission of the random access preamble without changing the uplink transmission beam taught by Ingale in order to optimally manage communications while minimizing interference.


Ingale teaches incrementing the second counter (preamble transmission counter) in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble (If there is no random access response received, UE checks if it can still detect the synchronization signal and/or BRS on the coverage beams and if UE cannot see any synchronization signal and/or BRS on coverage beam then it considers coverage beams lost and start beam recovery timer. If UE is able to see DL beam and if the earlier determined best DL beam index is not changed, then UE increments the preamble transmission counter such that the preamble transmission power is ramped up by s step size compared to initial transmission power; See [0069]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Dinan to include incrementing the second counter in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble taught by Ingale in order to optimally manage communications.


Ingale teaches performing retransmission of the random access preamble with changing an uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]) and performing retransmission of the random access preamble without changing the uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Dinan to include performing retransmission of the random access preamble with changing an uplink transmission beam and performing retransmission of the random access preamble without changing the uplink transmission beam taught by Ingale in order to optimally manage communications while minimizing interference.

Regarding claim 20, Dinan fails to teach the base station apparatus according to claim 19, wherein the second counter is incremented in a case that the random access 
Ingale teaches the second counter (preamble transmission counter) is incremented in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble (If there is no random access response received, UE checks if it can still detect the synchronization signal and/or BRS on the coverage beams and if UE cannot see any synchronization signal and/or BRS on coverage beam then it considers coverage beams lost and start beam recovery timer. If UE is able to see DL beam and if the earlier determined best DL beam index is not changed, then UE increments the preamble transmission counter such that the preamble transmission power is ramped up by s step size compared to initial transmission power; See [0069]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Dinan to include the second counter is incremented in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble taught by Ingale in order to optimally manage communications.

Regarding claim 21, Dinan fails to teach the base station apparatus according to claim 19, wherein the reception circuitry is configured to receive the random access 
Ingale teaches wherein the reception circuitry is configured to receive the random access preamble transmitted without changing an uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]), and receive the random access preamble transmitted with changing the uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Dinan to include wherein the reception circuitry is configured to receive the random access preamble transmitted without changing an uplink transmission beam, and receive the random access preamble transmitted with changing the uplink transmission beam taught by Ingale in order to optimally manage communications while minimizing interference.

Regarding claim 23, Dinan fails to teach the communication method according to claim 22, wherein the second counter is incremented in a case that the random access response is not received within a duration of a random access response window and a 
Ingale teaches the second counter (preamble transmission counter) is incremented in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble (If there is no random access response received, UE checks if it can still detect the synchronization signal and/or BRS on the coverage beams and if UE cannot see any synchronization signal and/or BRS on coverage beam then it considers coverage beams lost and start beam recovery timer. If UE is able to see DL beam and if the earlier determined best DL beam index is not changed, then UE increments the preamble transmission counter such that the preamble transmission power is ramped up by s step size compared to initial transmission power; See [0069]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Dinan to include the second counter is incremented in a case that the random access response is not received within a duration of a random access response window and a condition on an uplink transmission beam is satisfied at a time of retransmission of the random access preamble taught by Ingale in order to optimally manage communications.

Regarding claim 24, Dinan fails to teach the communication method according to claim 22, wherein the receiving comprises: receiving the random access preamble 
Ingale teaches receiving the random access preamble transmitted without changing an uplink Page 5 of 8Attorney Docket No.: US76426 transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]), and receiving the random access preamble transmitted with changing the uplink transmission beam (the selected preamble is simply repeatedly transmitted on the same or different UL beams corresponding to that PRACH time slot with the same transmission power covering the preamble repetition period or the UL beam sweeping period; See [0044] and [0060]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Dinan to include receiving the random access preamble transmitted without changing an uplink Page 5 of 8Attorney Docket No.: US76426 transmission beam, and receiving the random access preamble transmitted with changing the uplink transmission beam taught by Ingale in order to optimally manage communications while minimizing interference.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
U.S. PGPub 2017/0006641), hereinafter referred to as Dinan fails to teach incrementing a first counter in a case that the random access response is not received within a duration of a random access response window.
Examiner respectfully disagrees in that Dinan teaches incrementing the preamble transmission opportunity counter, interpreted as the first counter, when/if the UE MAC entity attempts a preamble transmission by instructing a UE physical layer to transmit the preamble in a random access channel opportunity. A UE may unsuccessfully complete the RA process when the RA preamble transmission opportunity counter expires (e.g. reaches a certain value) and no random access response is received within a random access response window (See [0190]-[0192]). Examiner interprets this to mean that when no response is received within a random access response window and as long as the counter has not expired after reaching a certain value, another attempt is made to transmit the preamble and therefore the counter is incremented.
	On page 11 of the Applicants’ Response, Applicants state that Dinan fails to teach the power of preamble, the power offset based on preamble format and the power ramping step being based on a higher layer signaling.
Examiner respectfully disagrees in that Dinan teaches that the MAC entity is what is used for the setting (See [0207]). As per the instant specification [0044], the MAC control element is also referred to as higher layer signaling. Therefore the Examiner’s interpretation of the claim is valid.


Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/17/2021